ALVIN B. RUBIN, Circuit Judge,
dissenting:
The case presented to the district court is now moot. The collective bargaining agreement between the parties, which served as the sole basis for the suit and the injunction, has expired. Even though the injunction issued by the district court is not expressly limited to the period during which the agreement was in force, the only basis for it was, as the majority opinion notes, that “the implementation of the program was not arguably justified under the terms of the collective bargaining agreement.” Once the agreement had ended there was no predicate for enjoining management action, and the injunction could no longer be enforced.
The sole basis then on which a federal court might continue to assert jurisdiction is that the parties have now negotiated a new agreement and, in order to secure a judicial opinion, have failed to clarify the terms of their contract or even, we were informed in oral argument, to bargain in an attempt to do so. Instead, they ask us to interpret the new contract, saying, in effect, “we would like to put before you some contract language about which we do not wish to negotiate and have you tell us what it means.” We should not allow ourselves, sitting en banc, thus to be drawn into a dispute calculatedly kept alive solely so that we could resolve it.
The majority concedes that the original dispute is indeed moot, but justifies asserting jurisdiction on the ground that the dispute is capable of repetition yet evading review. Judge Goldberg’s dissent also adopts that view. I cannot agree. Any contract that has expired may be repeated; that is no reason to interpret contracts that are no longer in effect. I am unable to understand, furthermore, how a dispute that has actually been repeated, and that could be reviewed by the simple expedient of applying for an injunction based on the current contract, could possibly be capable of repetition yet evading review. So long as a contract is not inherently short-lived, review is easily obtained, and, if it is inherently short-lived, ambiguities should, absent extraordinary circumstances, be clarified by the parties, not by the courts.
The majority concludes, however, that labor litigation is so different from other litigation that it mandates a different interpretation of the constitutional provision restricting judicial action to “cases and controversies.” 1 I do not believe that labor litigation stands a constitutional world apart. The three cases relied on by the majority present questions entirely different from the issue sought to be kept alive here. They adopt completely conventional interpretations of the constitutional requirement, and do not justify asserting jurisdiction in this case.
In Super Tire Engineering Company v. McCorkle,2 the first of these cases, New Jersey employers whose employees had struck sued for declaratory and injunctive relief to prohibit New Jersey officials from *1159paying welfare benefits to the strikers. Because the labor dispute that had given rise to the suit and the strike sought to be enjoined had both ended, the Court expressly held that the suit had become moot as to the request for injunctive relief.3 The Court found, however, that a real controversy continued with respect to the request for declaratory relief. The court stated, “the challenged governmental activity ... [was] not contingent, ha[d] not evaporated or disappeared, and, by its continuing and brooding presence, casts what may well be a substantial adverse effect on the interests of the petitioning parties.”4 Thus declaratory relief was appropriate because the non-contingent nature of the officials’ action ensured that they would pay welfare benefits during the next strike, and the mere threat that this would occur substantially strengthened the employees’ hand.
While the collective bargaining agreement involved in Buffalo Forge v. United Steelworkers of America, AFL-CIO5 had ended when the case was heard, the question was whether issues arising under it were arbitrable, and the parties had stipulated that “the collective bargaining agreements in effect when this action arose ... govern resolution of this dispute.”6 The issue then was the interpretation of the original agreement. “Furthermore,” the Court stated, “were the issue arbitrated and the strike found illegal, the relevant federal statutes as construed in our cases would permit an injunction to enforce the arbitral decision.”7
Reliance on Jacksonville Bulk Terminals, Inc. v. International Longshoremen’s Association8 is even more unwarranted, for in that case the collective bargaining agreement invoked had not terminated. A strike to protest the shipment of fertilizer to the Soviet Union had ended but, the Court noted, ’•[ajlthough the work stoppage is no longer in effect, there remains a live controversy over whether the collective-bargaining agreement prohibits politically motivated work stoppages, and the Union may resume such a work stoppage at any time.”9 This was the conclusion this circuit had earlier reached in the same case.10
In contrast, the issue between the union and the airline is unsettled only because the parties failed to resolve it by collective bargaining when their earlier agreement expired. Even if the Constitution did not forbid us to decide this controversy, which has continued only by the manipulation of the parties to the dispute, we should exercise our prudential prerogative to abstain because we ought not to allow ourselves to become an instrument in the parties’ collective bargaining process.
If there is a question of exceptional importance for which the en banc procedure is reserved,11 it is not the one decided by the majority opinion. It is, instead, whether we will permit the parties in this fashion to provoke a rehearing en banc by a 16-judge court. I would not allow them to do so, and would dismiss the appeal.
For these reasons I respectfully dissent.

. U.S. Constitution Art. Ill, § 2.


. 416 U.S. 115, 94 S.Ct. 1694, 40 L.Ed.2d 1 (1974).


. 416 U.S. at 121, 94 S.Ct. at 1698.


. 416 U.S. at 122, 94 S.Ct. at 1698 (emphasis added).


. 428 U.S. 397, 96 S.Ct. 3141, 49 L.Ed.2d 1022 (1976).


. 428 U.S. at 404 n. 8, 96 S.Ct. at 3146 n. 8 (emphasis added).


. 428 U.S. at 407, 96 S.Ct. at 3147.


. 457 U.S. 702, 102 S.Ct. 2672, 73 L.Ed.2d 327 (1982).


. 457 U.S. at 704 n. 1, 102 S.Ct. at 2676 n. 1.


. New Orleans Steamship Ass’n v. General Longshore Workers, 626 F.2d 455 (5th Cir.1980), aff'd 457 U.S. 702, 102 S.Ct. 2672, 73 L.Ed.2d 327 (1982).


. See Fed.R.App.P. 35.